Citation Nr: 0634696	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a physical 
altercation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a claim for service 
connection for residuals of a physical altercation, including 
headaches.  By a March 2006 decision, the Board found that 
new and material evidence had been submitted and the claim 
was reopened.  However, the Board also found that additional 
development was necessary regarding the underlying claim for 
service connection, and the service connection claim was 
remanded in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In March 2006, the Board remanded the claim for the purpose 
of ascertaining whether there were any current residuals of a 
head trauma sustained in service, to include chronic 
headaches and an organic mood or affective disorder.  The 
veteran was scheduled for a VA neurological examination which 
was conducted in April 2006.  The examiner diagnosed the 
veteran with chronic headaches, likely vascular or migraine 
in nature, and found that they could not be related to his 
period of active service without resorting to speculation.  
The examiner did not address whether the veteran currently 
had an organic mood or affective disorder that could be 
related to head trauma sustained in service.  Additionally, 
the examiner did not address the January 2003, August 2003, 
and March 2004 letters from the veteran's private physician 
in which the physician stated that the veteran's chronic 
headaches were post-traumatic or post-concussive in nature, 
and were therefore likely related to head trauma sustained in 
service.  Nor did the examiner address the March 2004 opinion 
from the veteran's VA psychiatrist that the veteran's mood 
disorder was the result of brain injury.  Because the 
veteran's diagnosed mood disorder was not addressed, and the 
examiner did not attempt to reconcile his opinion with the 
other opinions of record, the Board finds that a remand for 
an additional opinion is necessary.  38 C.F.R. § 
3.159(c)(2);  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folders to the 
VA neurologist who conducted the April 
2006 examination, if available, for a 
review of the claims folders in 
conjunction with ascertaining whether 
there are any current residuals of a 
head trauma sustained in service, to 
include chronic headaches and an 
organic mood or affective disorder.  No 
further examination of the veteran is 
necessary, unless the examiner 
determines otherwise, or the April 2006 
examiner is not available.  The 
examiner should indicate that the 
claims folder has been reviewed and 
should take into account the medical 
records of prior treatment referable to 
chronic headaches and an organic mood 
disorder.  The examiner should identify 
all currently existing disorders that 
may be related to head trauma, and 
then, based upon a review of the 
historical records and medical 
principles, provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that 
any current disability is etiologically 
related to head trauma sustained during 
active service.  

The examiner should specifically 
attempt to reconcile the opinion with 
the January 2003, August 2003, and 
March 2004 letters from the veteran's 
private physician in which the 
physician stated that the veteran's 
chronic headaches were post-traumatic 
or post-concussive in nature, and were 
therefore likely related to head trauma 
sustained in service, and the March 
2004 opinion from the veteran's VA 
psychiatrist finding that the veteran's 
mood disorder was the result of brain 
injury.  The rationale for all opinions 
expressed must be provided.

2.  Then, readjudicate the claim for 
service connection for residuals of a 
physical altercation.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


